DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/07/2022 has been entered. Claims 1-5, 7-9, 11-16, and 18-20 remain pending in the application. claims 6, 10, and 17 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ogasawara et al. (US Pub No. US20060116583).
Regarding claim 1, Ogasawara teaches an ultrasound imaging apparatus comprising: 
a probe (12) configured to transmit an ultrasound signal to an object and detect an 5echo signal (Figure 1, see paragraph 0038); 
one or more processors configured transmit an ultrasound signal for destroying a contrast agent through the probe to a region of interest of the object into which the contrast agent is injected (see paragraph 0016, ex: to acquire multiple ultrasonic tomographic images in a first imaging mode which executes a first ultrasonic transmission to destroy a contrast agent and image the perfusion image condition), acquire a plurality of ultrasound contrast agent images of a region of interest of the object (see paragraph 0016, ex:  a second imaging mode which executes a second ultrasonic transmission to image the process in which the contrast agent flows in without practically destroying the contrast agent), at time intervals of tk (k1, 2, ..., n, 10and n is an integer of 2 or more) (see paragraphs 0059 and 0075; ex: “scan implementation timing in which flash-scan interval is executed once per n heartbeats be referred to as "1:n"”), and generate a kth cumulative ultrasound contrast agent image whenever the contrast agent is destroyed by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (See paragraphs 0040-0041, 0075 and 0093-0094; ex: the image generation unit generates a combined image of all the images in a certain mode and display it in real time, for example: images taken while destroying the contrast agent are combined and displayed before switching to the other imaging mode); and 
a display (14) configured to display the generated n cumulative ultrasound contrast 15agent images sequentially in the order of time lapse, wherein tk satisfies tk > tk.1  (See paragraphs 0040-0041, 0075 and 0083).
wherein the one or more processors are further configured to generate one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced (paragraphs 0074-0076, 0083, and 0086-007; the operator set the timing intervals to carry out flash scanning (which is the scanning while destroying the contrast agent), after setting the scan time interval, image pickup by the flash mode is carried out, then the system saves the moving images, the saved moving images during a pickup time interval are combined and displayed on the monitor.) and wherein the display is further configured to display the video (paragraphs 0074-0076, 0083, and 0086-007; the monitor displays moving images (video)).

Regarding claim 2, Ogasawara teaches the ultrasound imaging apparatus of claim 1, wherein a sound pressure of the ultrasound signal is determined based on an energy level for destroying the contrast 20agent (see paragraph 0059).

Regarding claim 3, Ogasawara teaches the ultrasound imaging apparatus of claim 1, further comprising an input interface (13, 13a, 13b) configured to receive a user input of setting tk and n (see paragraphs 0074-0075), wherein the one or more processors are further configured to set tk and n based 25on the user input (see paragraphs 0059 and 0075 ).

Regarding claim 4, Ogasawara teaches the ultrasound imaging apparatus of claim 1, further comprising a storage (27) storing the plurality of acquired ultrasound contrast agent images and the kth cumulative ultrasound contrast agent image (see paragraph 0115).

Regarding claim 7, Ogasawara teaches the ultrasound imaging apparatus of claim 1, wherein the one or more processors are further configured to generate first to nth total cumulative ultrasound contrast agent images by performing, n times from k=1 to k=n (see paragraph 0083), a process of generating a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative ultrasound contrast agent images (see paragraph 0083), and  15the display is further configured to display the first to nth total cumulative ultrasound contrast agent images (see paragraph 0083).

Regarding claim 8, Ogasawara teaches the ultrasound imaging apparatus of claim 7, wherein the one or more processors are further configured to generate one video edited 20so that the first to nth total cumulative ultrasound contrast agent images are sequentially reproduced (paragraphs 0074-0076, 0083, and 0086-007; the operator set the timing intervals to carry out flash scanning (which is the scanning while destroying the contrast agent), after setting the scan time interval, image pickup by the flash mode is carried out, then the system saves the moving images, the saved moving images during a pickup time interval are combined and displayed on the monitor), and the display is further configured to display the video (paragraphs 0074-0076, 0083, and 0086-007; the monitor displays moving images (video)).

Regarding claim 9, Ogasawara teaches an ultrasound imaging apparatus comprising: 
 25a probe (12) configured to transmit an ultrasound signal to an object and detect an 5echo signal (Figure 1, see paragraph 0038); 
one or more processors configured transmit an ultrasound signal for destroying a contrast agent through the probe to a region of interest of the object into which the contrast agent is injected (see paragraph 0016, ex: to acquire multiple ultrasonic tomographic images in a first imaging mode which executes a first ultrasonic transmission to destroy a contrast agent and image the perfusion image condition), acquire a plurality of ultrasound contrast agent images of a region of interest of the object (see paragraph 0016, ex:  a second imaging mode which executes a second ultrasonic transmission to image the process in which the contrast agent flows in without practically destroying the contrast agent), at time intervals of tk (k1, 2, ..., n, 10and n is an integer of 2 or more) (see paragraph 0059), and generate a kth cumulative ultrasound contrast agent image whenever the contrast agent is destroyed by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (See paragraphs 0040-0041, 0075 and 0093-0094; ex: the image generation unit generates a combined image of all the images in a certain mode and display it in real time, for example: images taken while destroying the contrast agent are combined and displayed before switching to the other imaging mode); and 
a display  (14) configured to display the generated n cumulative ultrasound contrast 15agent images sequentially in the order of time lapse, wherein tk satisfies tk > tk.1  (See paragraphs 0040-0041 and 0083).

Regarding claim 11, Ogasawara teaches the ultrasound imaging apparatus of claim 9, wherein the one or more processors are further configured to generate first to nth total cumulative ultrasound contrast agent images by performing, n times from k=1 to k=n, a process of generating 15a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative ultrasound contrast agent images (see paragraph 0083), and the display is further configured to display the first to nth total cumulative ultrasound contrast agent images (see paragraph 0083).
wherein the one or more processors are further configured to generate one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced (paragraphs 0074-0076, 0083, and 0086-007; the operator set the timing intervals to carry out flash scanning (which is the scanning while destroying the contrast agent), after setting the scan time interval, image pickup by the flash mode is carried out, then the system saves the moving images, the saved moving images during a pickup time interval are combined and displayed on the monitor.) and the display is further configured to display the video (paragraphs 0074-0076, 0083, and 0086-007; the monitor displays moving images (video)).

Regarding claim 12, Ogasawara teaches A method of controlling an ultrasound imaging apparatus, the method comprising: transmitting an ultrasound signal for destroying a contrast agent through the probe to a region of interest of the object into which the contrast agent is injected (see paragraph 0016, ex: to acquire multiple ultrasonic tomographic images in a first imaging mode which executes a first ultrasonic transmission to destroy a contrast agent and image the perfusion image condition) and acquiring a plurality of ultrasound contrast agent images of a region of interest of the object after an ultrasound signal for destroying a contrast agent is transmitted to the region of interest of the object (see paragraph 0016, ex:  a second imaging mode which executes a second ultrasonic transmission to image the process in which the contrast agent flows in without practically destroying the contrast agent), at time intervals 25of tk (k1, 2, ..., n, and n is an integer of 2 or more) (See paragraph 0059), generating a kth cumulative ultrasound contrast agent image whenever the contrast agent is destroyed by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (See paragraphs 0040-0041, 0075 and 0093-0094; ex: the image generation unit generates a combined image of all the images in a certain mode and display it in real time, for example: images taken while destroying the contrast agent are combined and displayed before switching to the other imaging mode); and displaying the generated n cumulative ultrasound contrast agent images, 30wherein tk satisfies tk > tk.1 (see paragraph 0083).
further comprising: generating one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced (paragraphs 0074-0076, 0083, and 0086-007; the operator set the timing intervals to carry out flash scanning (which is the scanning while destroying the contrast agent), after setting the scan time interval, image pickup by the flash mode is carried out, then the system saves the moving images, the saved moving images during a pickup time interval are combined and displayed on the monitor.); and displaying the video (paragraphs 0074-0076, 0083, and 0086-007; the monitor displays moving images (video)).

Regarding claim 13, Ogasawara teaches the method of claim 12, wherein a sound pressure of the ultrasound signal is determined based on an energy level for destroying the contrast agent (see paragraph 0059).

Regarding claim 14, Ogasawara teaches the method of claim 12, further comprising:  5receiving an input of setting tk and n; and setting tk and n based on the input (see paragraph 0074).

Regarding claim 15, Ogasawara teaches the method of claim 12, wherein the generating of the n cumulative ultrasound contrast agent images comprises storing the plurality of acquired ultrasound 10contrast agent images and the kth cumulative ultrasound contrast agent image (see paragraph 0115).

Regarding claim 18, Ogasawara teaches the method of claim 12, further comprising: generating first to nth total cumulative ultrasound contrast agent images by performing (see paragraph 0083), n times from k=1 to k=n, a process of generating a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative 25ultrasound contrast agent images (See paragraph 0083); and displaying the first to nth total cumulative ultrasound contrast agent images (See paragraph 0083).

Regarding claim 19, Ogasawara teaches the method of claim 18, further comprising: generating one video edited so that the first to nth total cumulative ultrasound 30contrast agent images are sequentially reproduced; and displaying the video (paragraphs 0074-0076, 0083, and 0086-007; the operator set the timing intervals to carry out flash scanning (which is the scanning while destroying the contrast agent), after setting the scan time interval, image pickup by the flash mode is carried out, then the system saves the moving images, the saved moving images during a pickup time interval are combined and displayed on the monitor).

Regarding claim 20, Ogasawara teaches a computer program product comprising a computer-readable storage medium storing instruction for performing the method of claim 12 (See paragraphs 0046 and 0124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US Pub No. US20060116583) in further view of Guracar (US Pub No. US20090187103).

Regarding claim 5, Ogasawara teaches the ultrasound imaging apparatus of claim 1, however, Ogasawara fails to explicitly teach wherein the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object.
Guracar, in the same field of endeavor in the subject of ultrasound contrast agent imaging, teaches the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object (see paragraphs 0071-0074, motion correction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ogasawara to incorporate the teachings of Guracar to provide the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object. Doing so would reduce blurring and imaging artifact and would result in more accurate images of the region of interest (see Guracar, paragraph 0075).

Regarding claim 16, Ogasawara teaches the method of claim 12, however, Ogasawara fails to explicitly teach wherein the generating of the n cumulative ultrasound contrast agent images comprises correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object. Instead Ogasawara teaches generating the n cumulative contrast agent images.
Guracar, in the same field of endeavor in the subject of ultrasound contrast agent imaging, teaches correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object (see paragraphs 0071-0074, motion correction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ogasawara to incorporate the teachings of Guracar to provide correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object. Doing so would reduce blurring and imaging artifact and would result in more accurate images of the region of interest (see Guracar, paragraph 0075).

Response to Arguments
Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive. The applicant is arguing that the cited prior art (Ogasawara) does not teach acquiring images of the contrast agent after destroying the contrast agent. Ogasawara teaches acquiring multiple ultrasonic tomographic images in a first imaging mode which executes a first ultrasonic transmission to destroy a contrast agent and image the perfusion image condition, so the system is acquiring images of the contrast agent after destroying it (paragraphs 0016 and 0059). 
The applicant is arguing that the cited prior art (Ogasawara) does not teach generate one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced . However, Ogasawara teaches the operator set the timing intervals to carry out flash scanning (which is the scanning while destroying the contrast agent), after setting the scan time interval, image pickup by the flash mode is carried out, then the system saves the moving images, the saved moving images during a pickup time interval are combined and displayed on the monitor in (paragraphs 0074-0076, 0083, and 0086-007).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793